i          i      i                                                                            i        i       i




                                   MEMORANDUM OPINION

                                            No. 04-10-00430-CV

                                     IN RE Michael A. EARLE, M.D.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: June 16, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On June 4, 2010, relator filed a petition for writ of mandamus. The court has considered

relator’s petition for writ of mandamus and is of the opinion that relator is not entitled to the relief

sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP . P. 52.8(a).

                                                                               PER CURIAM




           1
          … This proceeding arises out of Cause No. 2006-CI-02709, styled Karen Knooihuizen, et vir Sam Knooihuizen
v. Michael A. Earle, M.D., in the 166th Judicial District Court, Bexar County, Texas, the Honorable Martha Tanner
presiding.